          Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 1 of 25




                I1\ THE UNITED STATES DISTRICT COURT
              F'OR THE NORTHERN DISTRICT OF'GEORGIA
                             ATLANTA DIVISION

JARED BATTERMAN,                             )
                                             )
              Plaintiff,                     )
                                             )
v                                            )   Civil Action No.
                                             )
BR CARROLL GLENRIDGE, LLCO )
IQ DATA INTERNATIONAL, INC., )
EQUIFAX INFORMATION                          )
SERVICES LLC, and TRANS                      )
UNION LLC,                                   )
                                             )
              Defendants.                    )
             PLAINTIF'F'JARED BA                       S   COMPLAINT
        Comes now JARED BATTERMAN, Plaintiff, through counsel, and files

his Complaint for      transgressions   of   consumer protection statutes    by   all

defendants, and breach of contract and tort by Defendant BR Carroll Glenridge,

LLC, showing this Court the following:

1.   This Court has jurisdiction over this matter pursuant to the Fair Credit

     Reporting Act, 15 U.S.C. Section 1681(p), the Fair Debt Collection Practices

     Act (FDCPA)   15 U.S.C. 51692 et seq., and ancillary   jurisdiction. Venue lies

     in the Northern District of Georgia as Plaintiff s claims arose from acts of

     Defendants perpetrated therein.


                                         I
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 2 of 25




                       PRELIMINARY STATEMENT

2.   Plaintiff brings this action for damages based upon Defendants' violations

     of the FCRA, FDCPA, Georgia Statutory Rights, Breach of Contract, and

     Negligence.

3.   Plaintiff is a natural person.

4.   Plaintiff is a "consumer" as defined by consumer protection statutes cited

     herein.

5. BR Carroll Glenridge,LLC           (hereinafter "BR Carroll" or "Landlord") is a

     foreign limited liability company and may be served c/o Corporation

     Service Company at 40 Technology Pkwy. South # 300, Norcross, GA

     30092

6.   I.Q. Data International, Inc. (hereinafter "IQ Data") is a foreign profit

     corporation in business as a debt collector, the primary purpose of which

     is to collect debt on behalf of property owners from their current        and

     former tenants, and may be served c/o Corporation Service Company at40

     Technology Pkwy. South # 300, Norcross, GA 30092.

7.   Trans Union and Equifax are consumer reporting agencies (hereinafter

     o'CRAs"), as defined in section 1681(f) of the FCRA, regularly
                                                                    engaged in

     the business of assembling, evaluating, and dispersing information

                                          2
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 3 of 25




     concerning consumers for the purpose of furnishing consumer reports,      as


     defined in section 168la(d) of the FCRA, to third parties.

                          FACTUAL ALLEGATIONS

8.   Plaintiff s creditworthiness has been repeatedly compromised by the     acts

     and omissions of Defendants.

9.   From September 7,2017 to January 20,2018, Plaintiff rented an apartment

     from BR Carroll. A copy of the subject lease is attached hereto as Exhibit

     "1"   and referred to herein as the "subject lease".

10. The Lease states, in part, as follows:

     This lease shall endif the premises are destroyed or otherwise
     rendered uninhabitable due to an Act of God or any other
     catastrophic event or casualty that was not the responsibility of
     Resident or Resident's occupants, family, social guests, or invitees.

     Lease Section 1 1. Ex. 1.

11. The Lease also states "Management will make repairs to the apartment

     with reasonable promptness upon receipt ofwritten notice from Resident."

     Lease Section   23.Ex.l.

12. In September of 2017, Plaintiff determined there was a leak in his

     apartment, rented    to him by Defendant BR Carroll that needed to       be

     repaired



                                         3
         Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 4 of 25




13. Promptly, and on numerous occasions, Plaintiff notified Defendant BR

      Carroll that there was a leak in his apartment, and that there was a moisture

      issue that needed correction.

14. Thus, shortly after Plaintiff     and Defendant Landlord executed the subject

      lease, the leased premises were rendered uninhabitable due to flooding.

15. The flooding of the leased premises       was not the responsibility of Plaintiff

      or his occupants, family, social guests, or invitees.

16. Plaintiff promptly notified Defendant Landlord when the               apartment

      became uninhabitable, and requested repairs

17. Due to BR Carroll's failure to repair the leak and the resulting flooding of

      his apartment with water, Plaintiff suffered $8,203.28 in replacement costs

      for his damaged property.

18.   Due to BR Carroll's failure to repair the leak or remediate the flooding, the

      apartment continued to be uninhabitable. See lab results of samples taken

      from the subject apartment showing elevated counts of harmful molds in

      the apartment's storage closet and living room attached hereto as Exhibit

      (.2r)


19. Because BR Carroll failed to make requested repairs in breach of the

      parties' lease, Plaintiff terminated the lease by letter dated January 20,

                                          4
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 5 of 25




    2018, and by email on January 21, 2078.           A copy of Plaintiffls letter
    terminating his lease with BR Carroll is attached hereto as Exhibit"3"

20. BR Carroll acknowledged the termination of the lease, but claimed-with

    no legal or factual justification-that Plaintiff owed an additional $2,816

    as "liquidated damages."

21. In an attempt to coerce Plaintiff   into paying this spurious claim, BR Carroll

    hired Defendant IQ Data.

22. IQ Data then began aggressively      harassing Plaintiff in an attempt to collect

    the purported consumer debt stemming from BR Carroll's claimed

    liquidated damages

23. On February 5,2018, Plaintiff, through       counsel, sent a letter notifying IQ

    Data, and reiterating to BR Carroll, that the purported debt does note exist.

    See February 5,2018 Dispute letter attached hereto as       Exhibit'' ".
24. Despite   being on notice that Plaintiff owes the Landlord no purported debt,

    Defendants BR Carroll and IQ Data continued to represent that the debt is

    owed, and continued collection attempts against Plaintiff.

25. From about April 7,2018, BR Canoll         and IQ Data started and continued

    to report false, derogatory information to credit reporting            agencies

    ("CRAs") including Equifax and Trans Union, stating Plaintiff               was


                                         5
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 6 of 25




    delinquent on an Account (hereinafter the "BR Carroll and IQ Data

    Representations").

26. On April   15, 2018,   Plaintiff sent dispute letters to Defendants Equifax and

    Trans Union explaining that the BR Carroll and IQ Data Representations

    are false and requesting that they investigate the same. A copy of   Plaintiff   s


    April   15 Dispute letter to Equifax is attached hereto as   Exhibit"S";A copy

    of Plaintiffs April 15 Dispute letter to Trans Union is attached hereto as

    Exhibit "6".

27. On information and belief, Equifax and Trans Union forwarded              these

    disputes to IQ Data and BR Carroll.

28. All Defendants failed to conduct an adequate investigation of Plaintiff          s


    dispute, which is clearly indicated by the factthat all Defendants continue

    to report that Plaintiff owes the purported liquidated damages.

29. IQ Data and BR Carroll continue to make the false representations to

    Plaintiff and to Defendants Equifax and Trans Union that Plaintiff owes

    BR Carroll liquidated damages.

30. Equifax and Tran Union      continue to report to others that Plaintiff owes BR

    Carroll liquidated damages.




                                        6
        Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 7 of 25




31. Plaintiff recently   sought a new car lease, but his leasing agent showed him

      what his rate would be due to his credit score, which is low because BR

      Carroll and IQ Data continue to incorrectly report his status to credit

      reporting agencies. Based on Plaintiff s credit score, he cannot afford a cat

      lease.

32. Plaintiff applied for a line of credit and was approved for a very small

      credit limit, despite having   a   stellar credit history prior to Defendants' false

      reporting, and steady, good employment.

33. If not for Defendants'   false reporting, and failure to adequately investigate

      Plaintifls disputes of the purported BR Carroll liquidated                 damages

      account, then Plaintiff would have far more credit available to him.

34. On November 27,2018, Plaintiff               again sent dispute letters to Defendants

      Equifax, Trans Union, and IQ Data explainingthat the BR Carroll and IQ

      Data Representations are false and requesting that they investigate the

      same, and cease reporting incorrect information about          Plaintiff

35. On information and belief, Equifax and Trans Union forwarded                    these

      disputes to BR Carroll and IQ Data.

36.   Defendants continue to report that Plaintiff owes BR Carroll the purported

      liquidated damages.


                                             7
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 8 of 25




37. All Defendants failed to conduct an adequate investigation of Plaintiffs

    dispute, which is clearly indicated by the fact that all Defendants continue

    to report that Plaintiff owes the purported liquidated damages.

38. IQ Data and BR Carroll continue to make the false representations to

    Plaintiff and to Defendants Equifax and Trans Union that Plaintiff owes

    BR Carroll liquidated damages

39. Equifax and Tran Union continue   to report to others that Plaintiff owes BR

    Canoll liquidated damages.

40. Defendants' continuous false reporting and attempts to collect debt from

    Plaintiff have caused him considerable distress

41. Presently, Plaintiff has an employer who conducts thorough background

    checks, and Defendants' false reporting        is   slowing completion of

    Plaintiff s employer's background checks, limiting his career options and

    otherwise negatively impacting Plaintiff.

 FIRST CLAIM FOR RELIEF AGAINST EQUIFAX AND
 TRANS UNION: VIOLATION OF THE FAIR CREDIT REPORTING
 ACT (FCRA), ls U.S.C. $ 1681e(b)

42. Plaintiff re-alleges and incorporates paragraphs 7 through 4I above as if

    fully set out herein.




                                      8
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 9 of 25




43. Equifax and Trans Union violated 15 U.S.C. $ 1681e(b) by failing to

     establish or to follow reasonable procedures to assure maximum possible

     accuracy in the preparation of the credit report and credit files they publish

     and maintain concerning Plaintiff.

44. As a result ofthis   conduct, action and inaction ofEquifax and Trans Union,

     Plaintiff suffers and has suffered damage by loss of and limited credit, loss

     of the ability to purchase and benefit from credit, and the mental and

     emotional pain and anguish and the humiliation and embarrassment of

     credit denials.

45. Equifax and Trans Union's conduct, action and inaction was willful,

     rendering them each liable for punitive damages         in an amount to be
     determined by the Court pursuant to 15 U.S.C. $ 168ln

46. In the alternative, Equifax and Trans Union's conduct was negligent,

     entitling Plaintiff to recover under l5 U.S.C. 1681o.

47. Plaintiff is entitled to recover   costs and attorney's fees from Equifax and

     Trans Union in an amount to be determined by the Court pursuant to         15


    U.S.C. $ 168ln and/or $ 1681o.




                                         9
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 10 of 25




 SECOND CLAIM FOR RELIEF AGAINST EQUIFAX AND TRANS:
 VTOLATION OF THE FAIR CREDIT REPORTING ACT (FCRA),
 ls u.s.c. s 1681i
48. Plaintiff re-alleges and incorporates    paragraphs 7 through 41 above as    if
     fully set out herein

49. Equifax and Trans Union violated     15 U.S.C. $ 1681i on multiple occasions

     by failing to delete inaccurate information in Plaintiffs credit file after

     receiving actual notice of inaccuracies.

50. Equifax and Trans Union violated     15 U.S.C. $ 1681i on   multiple occasions

    by failing to conduct lawful reinvestigations

51. Equifax and Trans Union violated     15 U.S.C. $    168li on multiple occasions

    by failing to maintain reasonable procedures with which to filter and    veriff

     disputed information in Plaintiff s credit file.

52. Equifax and Trans Union violated     15 U.S.C. $ 1681i on multiple occasions

    by relying upon verification from sources it has reason to know are

    unreliable, namely BR Carroll and IQ Data.

53. As a result of this conduct, action and inaction of Equifax and Trans Union,

    Plaintiff suffered damage by loss of and limited credit; loss of the ability

    to purchase and benefit from credit; and the mental and emotional pain,

    anguish, humiliation, and embarrassment of credit denials.


                                        10
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 11 of 25




 54. Equifax and Trans Union's conduct, action and inaction was willful,

      rendering them each liable for actual or statutory damages, and punitive

      damages in amounts to be determined pursuant      to   15 U.S.C. $ 1681n.

 55. In the alternative, Equifax and Trans Union's conduct was negligent

      entitling Plaintiff to recover actual damages under 15 U.S.C. g 1681o.

 56. Plaintiff is entitled to recover   costs and attorney's fees from Equifax and

     Trans Union in amounts to be determined pursuant to 15 U.S.C. $ 168ln

     and/or 1681o

FIRST CLAIM FOR RELIEF AGAINST BR CARROLL AND IQ DATA:
VIOLATTON OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. $
1681s-2(b)

 57. Plaintiff re-alleges and incorporates     paragraphs 8 through   4l above as if
     fully set out herein.

 58. At no time did either BR Carroll    or IQ Data have a reasonable or good faith

     belief that any balance reported to any credit reporting agency was owed

     by Plaintiff.

 59. On February 5,2018 Plaintiff contested the purported debt to BR Carroll

     and IQ Data. Ex. 4.

 60. On April   17   , 2018, Plaintiff disputed the report of the purported debt by

     all Defendants to both Equifax and Trans Union.


                                          11
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 12 of 25




61. Equifax      and Trans Union then forwarded on these disputes to BR Carroll

     and IQ Data and otherwise notified BR Carroll and IQ Data of Plaintiff         s


     disputes

62. On November 27,2018, Plaintiff           again sent dispute letters to Defendants

     Equifax, Trans Union, and IQ Data explaining that the BR Carroll and IQ

     Data Representations are false and requesting that they investigate the

     same, and cease reporting incorrect information about Plaintiff.

63. Equifax      and Trans Union then forwarded on these disputes to BR Carroll

     and IQ Data and otherwise notified BR Carroll and IQ Data of Plaintiff         s


     disputes.

64. BR Carroll and IQ Data received notice from Equifax and Trans Union

     after each dispute made to Equifax and Trans Union.

65. On all occasions that Plaintiff   disputed BR Carroll and IQ Data's furnished

    credit information, BR Carroll and IQ Data disputed, without justification,

    that BR Carroll and IQ Data's furnished credit information was improperly

    reported

66. All Defendants failed to conduct an adequate investigation of Plaintiff         s


    dispute, which is clearly indicated by the fact that all Defendants continue

    to report that Plaintiff owes the purported liquidated damages


                                        I2
     Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 13 of 25




67. BR Carroll and IQ Data re-verified the BR Carroll and IQ Data

    Representations   to Equifax and Trans Union repeatedly. Equifax          and

    Trans Union then merely parroted the information back to third parties

    through their credit reporting database

68. BR Carroll   and IQ Data violated the Fair Credit Reporting Act, 15 U.S.C.

    $ 1681s-2(b) by continuing the BR Carroll and IQ Data Representations

    within Plaintiffs credit file with Equifax and Trans Union without also

    including a notation that this debt was disputed.

69. BR Carroll   and IQ Data violated the Fair Credit Reporting   Act,   15 U.S.C


    $ 1681s-2(b) bV failing to fully and properly investigate Plaintiff s disputes

    of the BR Carroll and IQ Data Representations.

70. BR Carroll   and IQ Data violated the Fair Credit Reporting Act, 15 U.S.C

    $ 1681s-2(b) by failing to review all relevant information regarding same;

    by failing to accurately respond to Equifax.

71. BR Carroll   and IQ Data violated the Fair Credit Reporting Act, 15 U.S.C.

    $ 1681s-2(b) by failing to accurately respond to Trans Union.

72. BR Carroll   and IQ Data violated the Fair Credit Reporting Act, 15 U.S.C.

    $ 1681s-2(b) by failing to permanently and lawfully correct their own



                                      13
        Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 14 of 25




      intemal records to prevent the re-reporting of the BR Carroll and IQ Data

      Representations to the consumer reporting agencies

 73. As a result of this     conduct, action and inaction of BR Carroll and IQ DaIa,

      Plaintiff suffered damage by loss of and limited credit; loss of the ability

      to purchase and benefit from credit; and the mental and emotional pain,

      anguish, humiliation, and embarrassment of credit denials and worry that

      his career   will   be negatively impacted.

 74. BR Carroll and IQ Data's conduct, action and inaction was willful,

      rendering each liable for actual, statutory, and punitive damages in an

      amount to be determined pursuant to 15 U.S.C. $ 168     ln.   In the alternative,

      BR Carroll and IQ Data were each negligent entitling Plaintiff to recover

      actual damages under 15 U.S.C. 1681o.

 75. Plaintiff is entitled to recover costs and attorney's fees from BR Carroll

      and IQ Data     in amounts to be determined by the Court pursuant to          15


      U.S.C. $ 168ln and $ 1681o

SECOND CLAIM F,OR RELIEF AGAINST IQ DATA: VIOLATIONS OF
THE FAIR DEBT COLLECTION PRACTICES ACT (FDCPA), 15 U.S.C.
$ 1692, et seq.
  76. Plaintiff re-alleges and incorporates paragraphs 4, 8 through 41, and 56

      through 74 of this Complaint as if fully set forth herein.


                                           l4
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 15 of 25




77. Defendant IQ Data is a "debt collector" under 15 U.S.C. $ 1692a because

    IQ Data regularly collects or attempts to collect debts owed or due or

    asserted to be owed       or due another. IQ Data also is a "debt collector"

    because it uses one or more instrumentalities of interstate commerce or the

    mail in a business the principal purpose of which is the collection of debts.

78. Defendant IQ Data acted intentionally in representing that Plaintiff owes

    money on a consumer debt stemming from a lease for residence, which

    Plaintiff does not owe. InNumerous coffespondence to Defendant IQ Data

    has misrepresented the character, amount, and legal status of the alleged

    debt in violation   of   15 U.S.C.   $ 1692e(2). For instance, on February 22,

    2018, IQ Data sent correspondence to Plaintiff, claiming that Plaintiff

    owes $3,391.36 in principal and $21 .46 in interest, which amounts were

    not owed.


79. Defendant IQ Data has communicated false credit information in violation

    of   15 U.S.C.   $ 1692e(8). Starting around From about April 7, 2018, BR

    Carroll and IQ Data started and continued to report false, derogatory

    information to CRAs including Equifax and Trans Union, stating Plaintiff

    was delinquent on an Account. Further, after     Plaintifls numerous disputes



                                          15
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 16 of 25




      of said debt, Defendant IQ Data failed to communicate that the disputed

      debt is disputed.

 80. Defendant IQ Data violated the FDCPA, 15 U.S.C. $ 1692f(1) by

      attempting to collect interest in the amount     of $21.46 by letter dated
      February 22,2018, which interest was not owed

 81. Plaintiff has suffered damages because of Defendants' continuous

      violations of the FDCPA and Plaintiff is entitled to actual damages

     pursuant   to 15 U.S.C. $ 1692k in an amount to be proven at trial. For

      instance, Plaintiff has expended attorney's fees in order to defend himself

      against Defendant IQ Data's collection efforts

 82. Plaintiff is entitled to statutory penalties in the amount of        $1,000.00

     pursuantto 15 U.S.C. $ 1692k.

 83. Plaintiff is entitled to the recovery of reasonable   costs and attorney's fees

     pursuant to 15 U.S.C. $ 1692k.


SECOND CLAIM F'OR RELIEF' AGAII\ST                             BR     CARROLL:
BREACH OF'CONTRACT

 84. Plaintiff re-alleges and incorporates paragraphs 9 through 19 of this

     Complaint as if fully set forth herein.




                                       16
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 17 of 25




85. By contract    entered between Plaintiff and       BR Carroll on September 6,

     2017, "Management will make repairs to the apartment with reasonable

    promptness upon receipt of written notice from Resident." Ex. 1, Section

     23.

86. On or about September 14, 2017, it became apparent to Plaintiff that

    repairs to the apartment were necessary when the apartment was flooded

    with water

87. Promptly, Plaintiff   requested repair of the apartment pursuant to the lease.

88. In addition to the manner of notice required in the lease, Plaintiff provided

    notice electronically, which was responded to by Defendant BR Carroll,

    creating a mutual deparfure of strict notice requirements under the lease

89. BR Carroll failed to repair the apartment in response to Plaintiffs

    reasonably prompt request.

90. BR Carroll thus breached the lease, damaging Plaintiff by depriving him

    of the reasonably habitable accommodations for which he had bargained.

91. The parties'   lease states that   "[i]n Civil action... for breach of this lease,

    the prevailing party shall be entitled to attorney's fees in the amount of

    fifteen percent (I5%) of the principal and interest owing and all expenses

    of litigation, including, but not limited to, court costs..." Lease fl 21. Ex

                                          I7
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 18 of 25




      1. Therefore,   Plaintiff is entitled to l5o/o on top of all recovered damages

      in this action plus all expenses of this litigation, including his attorney's

      fees, and court costs

THIRD CLAIM FORRELIEF AGAINST BR CARROLL: NEGLIGENCE
 92. Plaintiff re-alleges and incorporates paragraphs 9 through 19 and 85

      through 90 of this Complaint as    if fully   set forth herein

 93. O.C.G.A. $ 51-1-9 provides, "fp]rivate duties may arise from statute or

      from relations created by contract, express or implied. The violation of a

      private duty, accompanied by damage, shall give a right of action."

 94. O.C.G.A. 5 44-7-13 places an affirmative duty on a landlord, such that,

      "[t]he landlord must keep the premises in repair."

95. Pursuant to O.C.G.A. $$ 44-7-2(b)(1) and 44-7-13, BR Carroll was

      statutorily required to properly repair and maintain the subject premises in

      a safe and habitable condition.

96. BR Carroll undertook an implied warranty of habitability           to Plaintiff when

      it rented him his apartment.

97.   Pursuant to O.C.G.   A. Q 44-7-14, BR Carroll was responsible for        damages

      arising from defective construction or for damages arising from the failure

      to keep the premises in repair


                                         18
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 19 of 25




98. BR Carroll had an affirmative duty to repair the subject      premises against

     flooding.

99. BR Carroll had an affirmative duty to maintain the subject premises in a

     safe and habitable condition for   Plaintifls   use and enjoyment.

100. BR Carroll breached its duty of care by failing to repair a leaking wall,

     allowing water intrusion into the subject premises, failing to repair wet,

     moldy carpet, carpet pad, walls, and premises, and failing to repair and

     remediate the rampant water and mold growth within the subject premises

     that resulted. See O.C.G.A. $ 44-7-14 ("[t]he landlord is responsible for

     damages arising from defective construction or for damages arising from

     the failure to keep the premises in repair.").

101. Through failing to properly maintain and repair the subject premises, BR

     Carroll breached statutory duties owed to Plaintiff pursuant to O.C.G.A.

     gS 44-7-2(bX1) and 44-7-13 and local building codes;         BR Carroll was

     negligent per se.

102. The negligent acts of BR Carroll were the direct and proximate cause of

     damages and expenses incurred by        Plaintiff

103. Each of the foregoing acts and omissions constitute an independent count

     of negligence on the part of BR Carroll and one or more or all above-stated


                                        t9
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 20 of 25




     acts was the proximate cause of PlaintifPs loss of personal property, loss

     of a habitable apartment, personal suffering, and other harm.

104. But for the negligence of BR Carroll, Plaintiff would not have suffered

     damages, including loss of personal property.

105. As a direct and proximate result of Defendant BR Carroll negligence,

     Plaintiff has suffered damage and loss of personal property with a total

     replacement value of at least $8,203.28

106. Mr. Batterman has lost the value        of his apartment in the amount of

     approximately $5,000.00 for either partial or total loss of the use of his

     apartment during the lease-term.

107. Plaintiff has also suffered emotional distress, as a result of Defendant BR

     Carroll' actions and inaction.

108. Plaintiff sent an ante litem letter to Defendant BR Carroll on October 10,

     2016 in a good faith effort to resolve his claims.

109. Defendant BR Carroll failed to respond to Plaintiffs good faith effort to

     settle his claim with an offer in any amount.

110. Due to Defendant BR Carroll's bad faith actions, causing Plaintiff to incur

     ururecessary trouble and expense,       Plaintiff is entitled to recover from



                                        20
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 21 of 25




     Defendant BR Carroll attorney's fees and costs of litigation in an amount

     to be determined at trial.

111. Defendant BR Carroll knew of the defects in the subject property, but

     willfully ignored them, concealed them from Plaintifl   and failed to wam

     Plaintiff about the scope of the defects, to save money on repairs. Thus,

     the actions and inactions of Defendant BR Carroll demonstrate willful

     misconduct, failure to warn, collusion, fraudulent concealment, malice,

     fraud, fraudulent inducement, wantonness, oppression, or that entire want

     of care which would raise the presumption of a conscious indifference to

     consequences,   for which Plaintiff   seeks punitive damages pursuant to

     o.c.G.A.   $ 51-12-s.1.

FOURTII CLAIM FOR RELIEF AGAINST BR CARROLL:
F'AILURE TO RETURN SECURITY DEPOSIT

112. After Plaintiff vacated the subject premises, Defendant BR Carroll did not

     provide Plaintiff with a comprehensive list of damages to the subject

     premises subject to charge against the security deposit, as was required by

     o.c.G.A.   $ 44-7-33(b)

113. Defendant BR Carroll failed to return to Plaintiff his $75.00 security

     deposit.



                                      2l
      Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 22 of 25




114. Pursuant to O.C.G.A. S 44-7-35(b), Defendant BR Ca:roll's failure to

     provide to Plaintiff a comprehensive list       of   damages   to the subject
     premises subject to charge against the security deposits worked a forfeiture

     of all his rights to withhold any portion of the security deposit or to bring

     an action against Plaintiff for damages to the premises

115. Pursuant to O.C.G.A. 5 44-7-35 (c), Defendant BR Carroll is liable to

     Plaintiff in the amount of three times the sum improperly withheld-being

     $225.O0-plus reasonable attorney's fees.

FIFTH CLAIM AGAINST BR CARROLL: VIOLATION OF THE
GEORGTA FAIR BUSINESS PRACTTCES ACT (*FBPA"), O.C.G.A. $ 10-
1-390, et seq.

116. Plaintiff re-alleges and incorporates paragraphs 9 through 19, 85 through

     90, and 92-ll4 of this Complaint as   if fully set forth herein.

117. BR Carroll's actions in managing and leasing real property took place in

     the conduct of consumer acts or practices as outlined in O.C.G.A. $ 10-1-

     3e1(a).

118. BR Carroll violated the FBPA through the use of unlawful acts and

     practices within the meaning of O.C.G.A. $ 10-1-393.

119. BR Carroll used illegal and improper means to deceive Plaintiff through

     BR Carroll's use of knowingly false representations to Plaintiff as to the


                                      22
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 23 of 25




     repair status of the property, condition of the property, and quality of

     repairs completed on the property

120. Based on BR Carroll's knowingly false representations, Plaintiff paid to

     BR Carroll rent

121. BR Canoll used illegal and improper means to exploit the resources of

     Plaintiff through the use of deception, false representation, false pretenses,

     and other similar means for BR Carroll's profit and advantage.

122. BR Carroll's conduct was in disregard of Plaintiff s rights

123. BR Carroll's conduct constitutes a violation of the FBPA.

124. BR Carroll's conduct caused Plaintiff       to suffer mental or    emotional

     anguish.

125. BR Carroll's conduct caused Plaintiff to suffer loss of assets essential to

     his health and welfare

126. BR Carroll acted intentionally in violating the FBPA.

127. Plaintiff suffered damages due to BR Carroll's intentional acts in violation

     of the FBPA in an amount of at least $13,203.28

128. Plaintiff sent an ante litem letter to Defendant BR Carroll on December 3,

     2018 in a good faith effort to resolve his claims.




                                       23
       Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 24 of 25




 129. Defendants BR Ca:roll failed to respond to Plaintiffls good faith effort to

      settle his claims with an offer in any amount.

 130. Pursuant to O.C.G.A. $ 10-1-399, Plaintiff is entitled to the recovery          of
      treble damages in an amount of at least $39,609.84.

 131. Pursuant to O.C.G.A. $ 10-1-399, Plaintiff was entitled to the recovery         of
      reasonable attorney's fees and costs of litigation

      PRAYER FOR RELIEF

THEREFORE, Plaintiff prays that this Court grantthe following relief as against

Defendants:

         a) actual damages;
         b) statutory damages;
         c) punitive damages;
         d) attomey's fees and costs
         e) A 15% additional recovery against Defendant BR Carroll on top of
              all recovered damages in this action plus all        expenses     of   this
              litigation, including his attorney's fees, and court costs; and
         f)   such other relief as this court deems appropriate.


ruRY TRIAL DEMANDED

Dated: April 9,2019.



                          fsignature on following page]

                                         24
        Case 1:19-cv-01598-CC Document 1 Filed 04/09/19 Page 25 of 25




                                             Respectfully submitted,

                                             SMITH, WELCH, WEBB & WHITE,
                                             LLC
                                             By: s/Orion G. Webb
                                             Orion G. Webb, Esq.
                                             Georgia BarNo. 479611
                                             Miranda N. Hanley
                                             Georgia BarNo. 451274
                                             280 Country Club Drive
                                             Suite 300
                                             Stockbridge, GA 30281
                                             T. (770) 38e-4864
                                             F. (770) 38e-s1e3
                                             owebb @smithwelchlaw. com
                                             Attorneys for Plaintiff


    CERTIFICATION OF COMPLIAIICE WITH LOCAL RULE                         5.1

      Plaintiffs counsel hereby certifies that this pleading has been prepared

with one of the font and point selections approved by the Court in L.R. 5.1.


                                SMITH, WELCH, WEBB & WHITE, LLC

                                /s/ Orion G. Webb
                                ORION G. WEBB
                                Georgia State Bar No. 47961I
                                Attorney for Plaintiff




                                       25
